DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 27 June 2022. 
Claims 1 and 21 have been amended.
Claims 3 is cancelled.
Claims 1-2 and 4-21 are presented for examination herein.

Rejections Withdrawn
The rejection of claims 1-21 under U.S.C. 112(a), for failing to comply with the written description requirement, is withdrawn in view of the amendment of claim 1 and 21.  
The rejection of claim 3 under U.S.C. 112(b), for being indefinite, is withdrawn in view of the cancelation of claim 3.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the first dosage contained in a primary cavity of first biodegradable structure”, which should be corrected to recite “the first dosage contained in a primary cavity of a first biodegradable structure”.  Appropriate correction is required.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-11, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IMRAN (US 2010/0204678 A1, cited in IDS filed 03/20/2020) in view of BARR (US 5,593,697; cited in IDS filed 03/20/2020).
	Imran is primarily directed towards a skin penetrating device and method for the subcutaneous delivery of therapeutic agents in solid form (abstract).
	Regarding claims 1 and 5, Imran discloses a method for the subcutaneous delivery of drugs and other therapeutic agents in solid form (paragraph [0004]).  Imran discloses embodiments that provide a skin penetrating device that can subcutaneously deliver a selectable dose of a solid form therapeutic agent that is absorbed to produce a therapeutic effect for a selectable period of time (paragraph [0004]).  Imran discloses that the penetrating element has an arrow head or other shape that penetrate and lodge beneath the skin of a patient when inserted through the skin by force applied from a shaft (e.g. delivery apparatus) (paragraph [0005]).  Imran discloses an embodiment where the penetrating element comprise an outer layer or coating of non-therapeutic material and an inner core containing the therapeutic agent composition, wherein the outer layer surround including all of the inner core and degrade when exposed to the environment within the muscle or other subcutaneous tissue (e.g. first biodegradable structure) so as to expose the inner core (paragraph [0008]).  Imran discloses including the same therapeutic agent that is in the outer layer (e.g. first dosage) and in the cavities (e.g. second dosage) formed in the tissue penetrating element (paragraph [0009]). Imran discloses embodiments including a secondary delivery means to further control the release rate of the therapeutic agent including incorporating the therapeutic agents into liposomes or other like structure which are later broken down in the body to release the therapeutic agent (e.g. second dosage) (paragraph [0028]).
	Regarding claim 2, Imran discloses that the penetrating element is retained in a muscular layer when advanced into the skin (paragraph [0005]).
	Regarding claim 4, Imran discloses embodiments where the shaft (e.g. delivery apparatus), which detaches from the penetrating element (e.g. contains a core body) after the penetrating element is advanced into the skin and the shaft is pulled away from the skin (paragraph [0005]).
	Regarding claim 7, Imran discloses that the therapeutic agent includes vaccines (paragraph [0007]).
	Regarding claim 8, Imran discloses that the therapeutic agent includes antibiotics (paragraph [0007]).
	Regarding claim 14, Imran discloses that the outer coating or shell of the penetrating element (e.g. first structure) is made of including one or more sugars (paragraph [0008]).
 	Imran does not specifically teach that the second dosage is contained in a cavity of a second biodegradable structure contained in the primary cavity of the first biodegradable structure, the second biodegradable structure comprising a shell having a shell wall with a thickness and material composition selected to time a release of the second dosage to a specified time subsequent to a release of the first dosage.  Imran does not specifically teach biodegrading the second biodegradable structure in vivo over a second period of time and releasing the second dosage of therapeutic agent into the tissue of the patient after release of the first dosage of therapeutic agent.  The deficiency is made up for by the teachings of Barr.
	Barr is primarily directed toward a pharmaceutical or veterinary implant, which when parenterally administered releases at least one biologically active material at a controlled time interval after implantation (abstract).
	Regarding claims 1, 9-10 and 18, Barr teaches that a delayed release implant has considerable potential in veterinary medicine as it allows two or more doses of antigen to be administered in a single handling of the animal, resulting in significant cost saving (column 1, lines 49-52).  Barr teaches that the thickness of certain materials in the coating increases the time delay before release/rupture  occurs (column 10, lines 44-45).  Barr teaches an implant with an immediate release antigen dose (e.g. first dosage with release time period up to about 20 minutes) inside a water soluble coating (e.g. first biodegradable structure) and a delayed release coated portion (e.g. second biodegradable structure) inside the immediate release portion (e.g. contained in the primary cavity of the first biodegradable structure) that contains a delayed release antigen dose (e.g. second dosage with substantially longer time period of release than the first time period of release of the first dosage), which removes the necessity of using two implants (e.g. an immediate release and a delayed release implant) (column 14, lines 60-67).  Barr teaches an implant with two separate antigen payloads as indicated by 14 (e.g. first dosage) and 15 (e.g. second dosage) in Figure 6 (column 15, lines 3-11; Figure 6).
	Regarding claim 11, Barr teaches a second antigen release of 10-60 days after implantation (delayed release) (column 3, lines 4-8).
	Regarding claim 14, Barr teaches that water soluble material includes sugar-based material (column 3, 48-50).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to deliver a drug that normally requires multiple administrations by using a skin penetrating device (e.g. delivery apparatus) to lodge a penetrating element that comprises an outer coating (e.g. first biodegradable structure), a first core (e.g. cavity of first biodegradable structure and core body) in the outer coating, a second coating (e.g. second biodegradable structure) over a second core (e.g. cavity of second biodegradable structure) that is inside the first core (e.g. contained in the primary cavity of the first biodegradable structure); wherein the first core and the second core comprises the drug; wherein the drug in the first core is released immediately as a result of the biodegradability of the outer coating material and thickness and the drug in the second core is released subsequently to the drug in the first core after a delayed time as a result of the second coating material and thickness; and wherein the skin penetrating device comprises a shaft containing finger grips that detaches from the penetrating element after lodging the penetrating element into a patient’s skin and pulling the shaft away from the skin.  The person of ordinary skill in the art would have been motivated to make those modifications to deliver a drug, which normally requires two or more doses of administration, as a single dosage unit that is administered once to only require one administration and to obtain cost saving by administering a single dosage that is able to deliver two or more doses of a drug including one dose of the drug which is in the core of the outer coating and a second dose of the drug which is in a second coating that is inside the outer coating similar to the structure as illustrated by Figure 6 of Barr, and reasonably would have expected success because Imran discloses a method for the subcutaneous delivery of drugs and other therapeutic agents in solid form (paragraph [0004]).  Imran discloses embodiments that provide a skin penetrating device that can subcutaneously deliver a selectable dose of a solid form therapeutic agent that is absorbed to produce a therapeutic effect for a selectable period of time (paragraph [0004]).  Imran discloses that the penetrating element has an arrow head or other shape that penetrate and lodge beneath the skin of a patient when inserted through the skin by force applied from a shaft (e.g. delivery apparatus) (paragraph [0005]).  Imran discloses an embodiment where the penetrating element comprise an outer layer or coating of non-therapeutic material and an inner core containing the therapeutic agent composition, wherein the outer layer surround including all of the inner core and degrade when exposed to the environment within the muscle or other subcutaneous tissue (e.g. first biodegradable structure) so as to expose the inner core (paragraph [0008]).  Imran discloses including the same therapeutic agent that is in the outer layer (e.g. first dosage) and in the cavities (e.g. second dosage) formed in the tissue penetrating element (paragraph [0009]). Imran discloses embodiments including a secondary delivery means to further control the release rate of the therapeutic agent including incorporating the therapeutic agents into liposomes or other like structure which are later broken down I the body to release the therapeutic agent (e.g. second dosage) (paragraph [0028]).  Barr teaches that a delayed release implant has considerable potential in veterinary medicine as it allows two or more doses of antigen to be administered in a single handling of the animal, resulting in significant cost saving (column 1, lines 49-52).  Barr teaches that the thickness of certain materials in the coating increases the time delay before release/rupture  occurs (column 10, lines 44-45).  Barr teaches an implant with an immediate release antigen dose (e.g. first dosage with release time period up to about 20 minutes) inside a water soluble coating (e.g. first biodegradable structure) and a delayed release coated portion (e.g. second biodegradable structure) inside the immediate release portion (e.g. coupled to first biodegradable structure/positioned inside cavity of the first biodegradable structure) that contains a delayed release antigen dose (e.g. second dosage with substantially longer time period of release than the first time period of release of the first dosage), which removes the necessity of using two implants (e.g. an immediate release and a delayed release implant) (column 14, lines 60-67).  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran in view of Barr as applied to claim 1-2, 4-5, 7-11, 14 and 18 above, and further in view of KUPPERBLAT (US 2002/0072735 A1, cited in PTO-892 mailed 10/28/2021).
Regarding claim 6, the method of claim 5 is described above in section 8.
Imran and Barr do not specifically teach that the first and second therapeutic agent dosages comprise different amounts of the therapeutic agent.  The deficiency is made up for by the teachings of Kupperblat.
Kupperblat is primarily directed towards controlled release, multi-step drug dosage forms comprising a plurality of dose units and a plurality of separators that control release of drug from the dose units (abstract).
Regarding claim 6, Kupperblat teaches dosage forms that employ a plurality of dose units (paragraph [0008]).  Kupperblat teaches a dosage form that allows the incorporation of multiple release-determining factors into the dosage form including different amounts of a drug (paragraph [0009]).  Kupperblat teaches that the active agents suitable includes antibiotic agents (paragraph [0084]).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to deliver a drug that normally requires multiple administrations by using a skin penetrating device (e.g. delivery apparatus) to lodge a penetrating element that comprises an outer coating (e.g. first biodegradable structure), a first core (e.g. cavity of first biodegradable structure and core body) in the outer coating, a second coating (e.g. second biodegradable structure) over a second core (e.g. cavity of second biodegradable structure) that is inside the first core (e.g. contained in the primary cavity of the first biodegradable structure); wherein the first core and the second core comprises the drug; wherein the drug in the first core is released immediately as a result of the biodegradability of the outer coating material and thickness and the drug in the second core is released subsequently to the drug in the first core after a delayed time as a result of the second coating material and thickness; and wherein the skin penetrating device comprises a shaft containing finger grips that detaches from the penetrating element after lodging the penetrating element into a patient’s skin and pulling the shaft away from the skin; and wherein the amount of the drug in the first core and the amount of the drug in the second core are different.  The person of ordinary skill in the art would have been motivated to make those modifications to deliver a dosage that is able to deliver different amounts of a drug at different times as needed by a drug, and reasonably would have expected success because Imran discloses including the same therapeutic agent that is in the outer layer (e.g. first dosage) and in the cavities (e.g. second dosage) formed in the tissue penetrating element (paragraph [0009]). Imran discloses embodiments including a secondary delivery means to further control the release rate of the therapeutic agent including incorporating the therapeutic agents into liposomes or other like structure which are later broken down I the body to release the therapeutic agent (e.g. second dosage) (paragraph [0028]).  Barr teaches an implant with an immediate release antigen dose (e.g. first dosage with release time period up to about 20 minutes) inside a water soluble coating (e.g. first biodegradable structure) and a delayed release coated portion (e.g. second biodegradable structure) inside the immediate release portion (e.g. coupled to first biodegradable structure/positioned inside cavity of the first biodegradable structure) that contains a delayed release antigen dose (e.g. second dosage with substantially longer time period of release than the first time period of release of the first dosage), which removes the necessity of using two implants (e.g. an immediate release and a delayed release implant) (column 14, lines 60-67).  Kupperblat teaches dosage forms that employ a plurality of dose units (paragraph [0008]).  Kupperblat teaches a dosage form that allows the incorporation of multiple release-determining factors into the dosage form including different amounts of a drug (paragraph [0009]).  Kupperblat teaches that the active agents suitable includes antibiotic agents (paragraph [0084]).

Claims 12-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran in view of Barr as applied to claim 1-2, 4-5, 7-11, 14 and 18 above, and further in view of IPC (“Recommended and Minimum Ages and Intervals Between Doses”, Adapted from Table 1, ACIP General Recommendations on Immunization, February 2012, obtained online on 22 October 2021 from URL: https://dph.georgia.gov/sites/dph.georgia.gov/files/Immunizations/IPC-Recommended_and_Minimum-Intervals.pdf, cited in PTO-892 mailed 10/28/2021) and HEUBLEIN (US 2002/0004060 A1, cited in PTO-892 mailed 10/28/2021).
Regarding claim 12-13 and 15, the method of claim 9 is described in section 8.  
Regarding claims 12-13, Imran discloses that the therapeutic agent includes vaccines (paragraph [0007]).  Barr teaches an implant with an immediate release antigen dose (e.g. first dosage with release time period up to about 20 minutes) inside a water soluble coating (e.g. first biodegradable structure) and a delayed release coated portion (e.g. second biodegradable structure) inside the immediate release portion (e.g. coupled to first biodegradable structure/positioned inside cavity of the first biodegradable structure) that contains a delayed release antigen dose (e.g. second dosage with substantially longer time period of release than the first time period of release of the first dosage), which removes the necessity of using two implants (e.g. an immediate release and a delayed release implant) (column 14, lines 60-67).
Imran and Barr do not specifically teach that the second time period is in a range from about three months to about six months or from about six months to about twelve months.  Imran and Barr do not specifically teach that the second structure comprises a magnesium alloy.  Imran does not specifically teach a third cavity coupled to the second biodegradable structure, the third cavity being defined by a second shell wall for containing a third dosage of therapeutic agent, the second shell wall having a thickness and material composition selected to time release of the third dosage to a specified time subsequent to the release of the second dosage, the method comprising biodegrading the second shell wall in vivo over a third period of time to release the third dosage of therapeutic agent, and releasing the third dosage of therapeutic agent into the tissue of the patient after the release of the second dosage of therapeutic agent.  Imran and Barr do not specifically teach a third therapeutic agent is the same therapeutic agent as the first and second therapeutic agent.  The deficiencies are made up for by the teachings of IPC and Heublein.
IPC is primarily directed towards the recommended and minimum ages and intervals between doses for different vaccines (see entire non-patent literature).
Regarding claims 12-13, IPC teaches that vaccines are given at certain intervals including Hepatitis A vaccine, where the second dose is given with an interval between 6-18 months to the first dose (first page).
Heublein is primarily directed towards metallic implant which is degradable in vivo (abstract).
Regarding claims 12-13 and 15, Heublein teaches implants made of biodegradable material (paragraph [0011]).  Heublein teaches that magnesium alloys have the advantage that it is possible to select very accurately the degradation rate to be expected in vivo by a suitable choice of the other alloy constituents and that magnesium is physiologically very well tolerated (paragraph [0037]).  Heublein teaches degradation in vivo is complete within the region of 5 days up to 6 months (claim 23 of Heublein) and within the region of 6 months up to 10 years (claim 24 of Heublein).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to deliver a drug that normally requires multiple administrations by using a skin penetrating device (e.g. delivery apparatus) to lodge a penetrating element that comprises an outer coating (e.g. first biodegradable structure), a first core (e.g. cavity of first biodegradable structure and core body) in the outer coating, a second coating (e.g. second biodegradable structure) over a second core (e.g. cavity of second biodegradable structure) that is inside the first core (e.g. contained in the primary cavity of the first biodegradable structure); wherein the first core and the second core comprises the drug; wherein the drug in the first core is released immediately as a result of the biodegradability of the outer coating material and thickness and the drug in the second core is released subsequently to the drug in the first core after a delayed time as a result of the second coating material and thickness; and wherein the skin penetrating device comprises a shaft containing finger grips that detaches from the penetrating element after lodging the penetrating element into a patient’s skin and pulling the shaft away from the skin; wherein the drug is a vaccine including Hepatitis A vaccine; wherein the delayed time as a result of the second coating material and thickness, is 6-18 months; and wherein the second coating material comprises a magnesium alloy.  The person of ordinary skill in the art would have been motivated to make those modifications: 1) to deliver Hepatitis A vaccine as the vaccine of Imran, which as taught by IPC, the second dose is given with an interval between 6-18 months to the first dose; and 2) to accurately select a degradation rate and use a material that is physiologically well tolerated by using magnesium alloy as the second coating material because it can be used to obtain degradation in vivo of including a range of 5 days up to 6 months or 6 months up to 10 years.  The person of ordinary skill in the art would have reasonably expected success because Imran discloses that the therapeutic agent includes vaccines (paragraph [0007]).  Barr teaches an implant with an immediate release antigen dose (e.g. first dosage with release time period up to about 20 minutes) inside a water soluble coating (e.g. first biodegradable structure) and a delayed release coated portion (e.g. second biodegradable structure) inside the immediate release portion (e.g. coupled to first biodegradable structure/positioned inside cavity of the first biodegradable structure) that contains a delayed release antigen dose (e.g. second dosage with substantially longer time period of release than the first time period of release of the first dosage), which removes the necessity of using two implants (e.g. an immediate release and a delayed release implant) (column 14, lines 60-67).  IPC teaches that vaccines are given at certain intervals including Hepatitis A vaccine, where the second dose is given with an interval between 6-18 months to the first dose (first page).  Heublein teaches implants made of biodegradable material (paragraph [0011]).  Heublein teaches that magnesium alloys have the advantage that it is possible to select very accurately the degradation rate to be expected in vivo by a suitable choice of the other alloy constituents and that magnesium is physiologically very well tolerated (paragraph [0037]).  Heublein teaches degradation in vivo is complete within the region of 5 days up to 6 months (claim 23 of Heublein) and within the region of 6 months up to 10 years (claim 24 of Heublein).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran in view of Barr as applied to claim 1-2, 4-5, 7-11, 14 and 18 above, and further in view of LI (US 2003/0232082 A1, cited in PTO-892 mailed 10/28/2021).
Regarding claim 16, the method of claim 1 is described above in section 8.  Barr teaches that factors including the thickness of the film over the delayed release payload controls the time interval before delayed release (column 5, lines 46-49).
Imran and Barr do not specifically teach that shell wall thickness of the second biodegradable structure is about 1 to about 20 thousandths of an inch.  The deficiency is made up for by the teachings of Li.
Li is primarily directed towards a dosage form that delivers one or more active ingredients in a controlled manner upon contacting the dosage form with a liquid medium (abstract).
Regarding claim 16, Li teaches a dosage form comprising at least one active ingredient, a core and a shell (paragraph [0035]).  Li teaches dosage forms including subcutaneous implants (paragraph [0050]).  Li teaches that the thickness of the shell or shell portion is critical to the release properties of the dosage form (paragraph [0230]).  Li teaches shell thickness of including about 20 to about 600 microns (e.g., .000787 inch to .0236 inch) (paragraph [0248]).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to deliver a drug that normally requires multiple administrations by using a skin penetrating device (e.g. delivery apparatus) to lodge a penetrating element that comprises an outer coating (e.g. first biodegradable structure), a first core (e.g. cavity of first biodegradable structure and core body) in the outer coating, a second coating (e.g. second biodegradable structure) over a second core (e.g. cavity of second biodegradable structure) that is inside the first core (e.g. contained in the primary cavity of the first biodegradable structure); wherein the first core and the second core comprises the drug; wherein the drug in the first core is released immediately as a result of the biodegradability of the outer coating material and thickness and the drug in the second core is released subsequently to the drug in the first core after a delayed time as a result of the second coating material and thickness; and wherein the skin penetrating device comprises a shaft containing finger grips that detaches from the penetrating element after lodging the penetrating element into a patient’s skin and pulling the shaft away from the skin; and wherein the thickness of the second coating is about 20 microns to about 600 microns (e.g., .000787 inch to .0236 inch).  The person of ordinary skill in the art would have been motivated to make those modifications to obtain desired delayed release by optimizing the thickness of the delayed release coating including in a range of about 20 microns to about 600 microns, and reasonably would have expected success because Barr teaches that factors including the thickness of the film over the delayed release payload controls the time interval before delayed release (column 5, lines 46-49).  Li teaches a dosage form comprising at least one active ingredient, a core and a shell (paragraph [0035]).  Li teaches dosage forms including subcutaneous implants (paragraph [0050]).  Li teaches that the thickness of the shell or shell portion is critical to the release properties of the dosage form (paragraph [0230]).  Li teaches shell thickness of including about 20 to about 600 microns (paragraph [0248]).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imran in view of Barr as applied to claim 1-2, 4-5, 7-11, 14 and 18 above, further in view of Li as applied to claim 16, and further in view of VAN DE WIJDEVEN (US 2010/0080839 A1, cited in PTO-892 mailed 10/28/2021).
Regarding claim 17, the method of claim 16 is described above in section 11.  Li teaches that the shell is about 20 percent to about 400 percent of the weight of the core (paragraph [0247]).
Imran, Barr and Li do not specifically teach that the shell wall thickness of the second biodegradable structure has a weight of about 90 mg to about 150 mg.  The deficiency is made up for by the teachings of Van De Wijdeven.
Van De Wijdeven is primarily directed towards an implant comprising a biologically or pharmaceutically active substance (abstract).
Regarding claim 17, Van De Wijdeven teaches an implant comprising a biologically or pharmaceutically active substance (paragraph [0013]).  Van De Wijdeven teaches that the active includes vaccines and antigens (paragraph [0023]).  Van De Wijdeven teaches that the implant has a weight of about 1 mg to about 180 mg (paragraph [0067]).
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made (e.g., .000787 inch to .0236 inch); wherein the second coating makes up about 20 percent to about 400 percent of the second core and the weight of the penetrating element is  1 to 180 mg.  The person of ordinary skill in the art would have been motivated to make those modifications to deliver the delayed drug at a desired delayed release by optimizing the amount of the coating using including the range taught by Li of about 20 percent to about 400 percent of the weight of the core, and reasonably would have expected success because Li teaches that the shell is about 20 percent to about 400 percent of the weight of the core (paragraph [0247]).  Van De Wijdeven teaches that the implant has a weight of about 1 mg to about 180 mg (paragraph [0067]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,130,760 (hereafter ‘760, cited in IDS filed 03/20/2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claims 1 and 16-18, claims 1 and 16 of ‘760 recites substantially the same method.
	Regarding claim 2, claim 2 of ‘760 recites the tissue layer is a muscular tissue layer.
	Regarding claim 4, claim 3 of ‘760 recites using the same delivery structure (e.g. delivery apparatus).
	Regarding claim 5, claim 4 of ‘760 recites that the first and second agent dosages comprises the same agent.
	Regarding claim 6, claim 5 of ‘760 recites that the first and second agent comprise different amounts of the agent.
	Regarding claims 7-15 and 19-21, claims 6-14 and 17-20 of ‘760 recites the same method.

Claims 1-2 and 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,507,282 (hereafter ‘282, cited in IDS filed 03/20/2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 16-18, claims 1 and 16-17 of ‘282 recites substantially the same method.
Regarding claim 2, claim 2 of ‘282 recites the tissue layer is a muscular tissue layer.
Regarding claim 3, claim 3 of ‘282 recites using the same delivery structure.
Regarding claim 4, claim 4 of ‘282 recites using the same delivery apparatus.
Regarding claim 5, claim 5 of ‘282 recites that the first and second agent dosages comprises the same agent.
Regarding claim 6, claim 6 of ‘282 recites that the first and second agent comprise different amounts of the agent.
Regarding claims 7-15 and, claims 7-15 of ‘282 recites the same method.
Regarding claims 19-21, claims 18-21 of ‘282 recites the same method.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above
Applicant’s arguments with respect to claim(s) 1-2 and 4-21 have been considered but are moot because the arguments are not directed towards any of the new grounds of rejections described above.
Thus, for the reasons of record and for the reasons presented above claims 1-2 and 4-21 are rejected under 35 U.S.C. 103(a).

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634